June 17, 2005


Ms. Mary Mathis
P.O. Box 380684
Duncanville, TX 75138-0684

Ms. Rhonda F. Hunter
1825 Market Center Blvd., Suite 430
Dallas, TX 75207-3331

RE:   Case Number:  04-0516
      Court of Appeals Number:  05-03-00353-CV
      Trial Court Number:  01-23305-V

Style:      MARY MATHIS
      v.
      JOSEPH F. LOCKWOOD AND RHONDA HUNTER

Dear Counsel:

      Today, the Supreme Court of Texas  granted  the  petition  for  review
without hearing oral
argument and delivered the enclosed  opinion  and  judgment  in  the  above-
referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk
Enclosures (2)

|cc:|Mr. Jim      |
|   |Hamlin       |
|   |Ms. Lisa Matz|